                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:18CV453

       v.
                                                                   ORDER
JAMES WIDTFELDT,

                      Defendant.


       This matter is before the Court on Defendant James Widtfeldt’s (“Widtfeldt”)
“Notice of Appeal.” For the third time in this matter, Widtfeldt has not articulated any
issue ripe for appeal in this case. To the extent that Widtfeldt’s Notice of Appeal is a
motion, it is denied. The Clerk of Court is directed to file Widtfeldt’s Notice of Appeal as
a Notice.

       IT IS SO ORDERED.

       Dated this 28th day of January 2019.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
